Citation Nr: 0611473	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

2.  Entitlement to service connection for a stomach ulcer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.  He had additional service in Army National 
Guard.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2003 the veteran presented testimony before a 
Decision Review Officer at the RO, and in February 2006 the 
veteran testified at a videoconference hearing held before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The competent medical evidence of record serves to link 
the veteran's current gastrointestinal disorder, diagnosed as 
GERD, to gastrointestinal symptoms in service.

2.  Competent medical evidence does not support a finding 
that a stomach ulcer currently exists.

3.  Competent medical evidence indicates that hypertension 
was not diagnosed in service or within one year after the 
veteran's separation from active service.

4.  The veteran did not serve in the Republic of Vietnam.

5.  There is no credible evidence that the veteran was 
exposed to an herbicide agent, as defined in law and 
regulation, while in active service.

6.  Competent medical evidence indicates that diabetes 
mellitus was not diagnosed in service or within one year 
after the veteran's separation from active service.

7.  Competent medical evidence does not support a finding 
that a back disability currently exists.


CONCLUSIONS OF LAW

1.  GERD was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A stomach ulcer was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a gastrointestinal disability, claimed as GERD and/or a 
stomach ulcer; hypertension; diabetes mellitus; and a back 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2001, February 2003, and January 2005 rating 
decisions, the August 2003, February 2005, and September 2005 
statements of the case (SOC's), and the February 2005 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in June 
2001, October 2002, and April 2004, whereby the veteran was 
advised of the provisions relating to the VCAA, to include 
advising him of what the evidence must show to establish 
service connection for his claimed disabilities.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his disabilities and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.  Also, in 
those letters, he was asked to identify any additional VA 
treatment for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA gastrointestinal examination was conducted in 
April 2003.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the June 2001 
VCAA letter, page 1.  In the October 2002 letter, the veteran 
was informed that the RO would request VA medical records and 
evidence from other government agencies, such as the Social 
Security Administration.  In the April 2004 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the June 2001 and October 2002 VCAA letters, the RO 
informed the veteran that he may submit any evidence himself 
that is not of record.  Also, in the June 2001 VCAA letter, 
the RO advised him that it was his responsibility to make 
sure that records to support his claim are received by VA.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  Furthermore, in the April 2004 VCAA letters, the 
RO specifically informed the veteran to submit any evidence 
in his possession that pertained to his claims.  The VCAA 
letters thus complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim because the letter informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the June 2001 and October 2002 
VCAA letters requested a response within 60 and 30 days, 
respectively, from the dates of those letter and that those 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
Also, the April 2004 VCAA letters requested a response within 
60 days from the dates of those letter and that those letters 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  One year has elapsed since the 
mailing of the VCAA letters.

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for a gastrointestinal 
disorder was adjudicated by the RO in October 2001, after the 
June 2001 VCAA letter.  Similarly, the claims of service 
connection for hypertension and diabetes mellitus were 
adjudicated by the RO in February 2003, after the October 
2002 VCAA letter.  Moreover, the claim of service connection 
for a back disability was adjudicated by the RO in January 
2005, after the April 2004 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue with regard to 
these claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for a gastrointestinal disability, hypertension, 
diabetes mellitus, and a back disability.  In other words, 
any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned. 

The veteran's claims for service connection for a 
gastrointestinal disability, hypertension, and diabetes 
mellitus were denied based on element (3), relationship of a 
disability to the veteran's service, and the claim of 
entitlement to service connection for a back disability was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against four of the claims 
for service connection (stomach ulcer, hypertension, diabetes 
mellitus, and a back disability), any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As to the claim which is being 
granted (GERD), any deficiencies with respect to VCAA notice 
will presumably be rectified by the agency of original 
jurisdiction. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.  

The evidence of record includes service medical and personnel 
records, a determination from the service department 
regarding exposure to herbicides, VA and private medical 
records, a report of a VA examination, and Social Security 
Administration records.  The veteran indicated at his two 
hearings that his early post-service medical records were no 
longer available.  Furthermore, the veteran in essence 
testified at the February 2006 hearing that all of his 
available records from the National Guard service were of 
record.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for hypertension, diabetes 
mellitus, and a back disability and that a medical opinion 
regarding the etiologies of those claimed disabilities has 
not been obtained.  However, for reasons explained 
immediately below, such an examination and medical opinion 
are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has hypertension and diabetes 
mellitus.  The record is missing critical evidence of an in-
service disease or injury, and the veteran's claims for 
service connection for hypertension and diabetes mellitus are 
being denied on that basis.  The outcome of this issue thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolution of 
the claim of entitlement to service connection for 
hypertension hinges upon whether the veteran had hypertension 
in service.  That question cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records.  In addition, resolution of the 
claim of entitlement to service connection for diabetes 
mellitus hinges upon whether the veteran was exposed to 
herbicides in service.  That question cannot be answered via 
medical examination or opinion, but rather on evidence such 
as information from the service department.

As explained in greater detail below, the outcome of the 
claims of service connection for hypertension and diabetes 
mellitus hinge on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  In the absence of evidence of the in-service 
incurrence of hypertension or exposure to herbicides, there 
is no need for a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of hypertension or exposure to herbicides.

Similarly, the Board concludes that because the evidence does 
not show current back disability, an examination or nexus 
opinion is not necessary to reach a decision on that claim.  
In the absence of evidence of a current disability, an 
examination is not "necessary."  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion with 
regard to the claims of service connection for hypertension, 
diabetes mellitus, and a back disability would serve no 
useful purpose.  Accordingly, the Board has determined that a 
medical examination and opinion are not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, 
personal hearings at the RO in November 2003 and February 
2006 before a Decision Review Officer and the undersigned 
Veterans Law Judge, respectively, transcripts of which are 
associated with his claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

For certain chronic disorders, to include ulcers, 
hypertension and diabetes mellitus, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additional law and regulations will be discussed where 
appropriate below.

1.  Entitlement to service connection for GERD.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has GERD.  See 
report of April 2003 VA examination and a June 2004 VA 
outpatient treatment record.

Moving to Hickson element (2), in-service injury or disease, 
service medical records in November 1962 reflect that the 
veteran had gastroenteritis.  In December 1962, he felt 
better and only had residual nausea.  At the December 1964 
separation examination, the veteran denied any history of 
frequent indigestion or stomach, liver, or intestinal 
trouble, and a gastrointestinal disability was not diagnosed.  
Even though no gastrointestinal disability was found on 
separation, Hickson element (2) is satisfied because of the 
finding of gastroenteritis in November 1962.

As to Hickson element (3), medical nexus, the question which 
must be answered by the Board is whether the gastroenteritis 
noted in November 1962 is related to his current disability, 
GERD.  In approaching this task, the Board is aware of the 
Court's holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [in the absence of specific medical evidence, the 
Board may not rely on its own unsubstantiated medical 
opinion].  With respect to this issue, there is competent 
medical evidence of record.  The April 2003 VA examiner 
opined that based on the review of the veteran's claims file, 
an extensive interview with the veteran, and an compensation 
and pension examination, it is at least as likely as not that 
the veteran has had GERD since active service.  In that 
regard, the VA examiner reviewed the service medical record 
dated in November 1962 showing gastroenteritis.  The VA 
examiner provided a detailed discussion as to why she 
believed that the veteran's current symptoms were related to 
the in-service, symptoms, specifically that such symptoms 
were precipitated by the same factors and were relieved by 
the same medications. 

This medical opinion, fairly read, is sufficient to establish 
a nexus between the veteran's current GERD and the in-service 
gastroenteritis.  There is no competent medical evidence 
indicating that the veteran's current GERD is not related to 
the in-service gastroenteritis.

After having carefully reviewed the evidence, it is the 
Board's conclusion that the veteran's current GERD was 
present in service.  Hickson element (3) has therefore also 
been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for GERD.  Accordingly, the Board concludes that 
the relevant and probative evidence of record establishes 
that his GERD was incurred in service.  The benefit sought on 
appeal is accordingly allowed.

2.  Entitlement to service connection for a stomach ulcer.

With respect to Hickson element (1), current disability, 
there is conflicting evidence regarding whether the veteran 
in fact has a stomach ulcer.

The evidence reflecting or suggesting a positive diagnosis of 
a stomach ulcer is the following: an October 1993 private 
medical record showing an impression of likely acid peptic 
symptoms, and an October 1994 private medical record 
reflecting an impression of chronic acid peptic disease.

The evidence reflecting no diagnosis of current stomach ulcer 
are the more recent private and VA treatment records and the 
report of the April 2003 VA examination.  These records show 
no diagnosis of a stomach ulcer and instead show a diagnosis 
of GERD.   Crucially, the April 2003 VA examiner specifically 
stated that there was no documentation of peptic ulcer 
disease.  

In this regard, the veteran, himself, is not contending that 
he currently has a stomach ulcer.  See November 2003 Hearing 
Transcript, page 9.  Rather, he testified that while his 
gastrointestinal symptomatology has remained the same, the 
diagnosis regarding such symptomatology has evolved from a 
diagnosis of an ulcer to GERD.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  In this case, the preponderance of the competent 
medical evidence does not show that a stomach ulcer in fact 
currently exists.  The Board places the greater weight on the 
more recent medical evidence than as to the question as to 
whether a current disability exists.  The more recent 
evidence is, by definition, more contemporaneous with regard 
to the matter at hand, whether the veteran presently has a 
stomach ulcer.  Therefore, Hickson element (1) has not been 
met, and the veteran's claim fails on that basis alone.

For the sake of completeness, the Board will move on to 
address the remaining two Hickson elements.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995).  With respect to Hickson 
element (2), there is no evidence of an ulcer in service or 
during the one year presumptive period after service.  
Therefore, Hickson element (2) is not satisfied.  As for 
Hickson element (3), no competent medical nexus opinion 
exists.  
It is clear that in the absence of a current diagnosis of a 
stomach ulcer, a medical nexus opinion would be an 
impossibility.  

In summary, in the absence of all Hickson, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a stomach 
ulcer.  



3.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
hypertension.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that 
hypertension was not diagnosed in service or within the one 
year presumptive after the veteran's separation from active 
service.  See 38 C.F.R. § 3.309(a) (2005).  Service medical 
records from the veteran's period of active service show no 
diagnosis of hypertension or, for that matter, elevated blood 
pressure readings.  

Although the veteran in essence argues that his blood 
pressure readings of 140/88 on the January 1962 entrance, 
examination, 140/76 on the December 1964 separation 
examination, and 130/82 on a March 1966 National Guard 
physical examination were indicative of "borderline" 
hypertension, these readings do not conform to VA's 
regulatory definition of hypertension.  See 38 C.F.R. 
§ 4.104.  
[Incidentally, the veteran denied a history of high or low 
blood pressure at the March 1966 National Guard physical 
examination.]

Moreover, as discussed above hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  
A review of the medical records indicates that at no time 
during service or within the initial post-service year did 
the veteran have a single blood pressure reading within these 
parameters.  Indeed, the evidence first shows an increase in 
blood pressure in December 1986 and a diagnosis of 
hypertension in 1989.  

As to the veteran's and his representative's assertion that 
his in-service blood pressure readings were indicative of 
"borderline" hypertension, setting aside the use of the 
vague and meaningless word "borderline", it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The opinions of the 
veteran and his representative are entitled to no weight of 
probative value. 

The veteran testified at the February 2006 hearing regarding 
what the physician who conducted his separation examination 
told him about monitoring his blood pressure.  However, a 
claimant's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus exists.  No medical professional has stated 
that the veteran's hypertension was incurred in service, nor 
is there evidence in the medical records otherwise showing 
that the veteran's hypertension was incurred in service.  It 
is clear that in the absence of hypertension in service, a 
medical nexus opinion linking the veteran's currently 
diagnosed hypertension to service would be an impossibility.    

To the extent that the veteran and his representative are 
attempting to provide a nexus between his hypertension and 
his military service, their assertions are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].
 
In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied. 

4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

Relevant law and regulations

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2005).  

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 
3.307(a)(6)(i) (2005).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  

Recently, VA received a listing from the Defense Department 
of locations outside of Vietnam where Agent Orange was used 
or tested over a number of years. This included significant 
information regarding the use of Agent Orange from April 1968 
through July 1969 along the demilitarized zone in Korea and 
operational use, testing, and disposal of herbicide agents 
outside of Vietnam and Korea.  Camp McCoy, Wisconsin, and 
Fort Leonard Wood, Missouri, were not listed as facilities 
where herbicide agents were used, tested, or disposed.

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
type II diabetes mellitus.

Turning to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address in-
service disease and injury.

With respect to disease, there is no medical evidence of 
diabetes mellitus in service or during the one-year 
presumptive period after service, nor does the veteran appear 
to contend otherwise.  The veteran's service medical records 
show no treatment, diagnosis, or complaint of symptoms 
related to diabetes or a diabetic disease.  The December 1964 
separation examination and a March 1966 National Guard 
physical examination are likewise silent as to diabetes 
mellitus and contain normal findings for the endocrine 
system.  The post-service medical evidence shows that the 
first diagnosis of diabetes mellitus did not appear in the 
record until 2000.  Therefore, the presumptive provisions 
related to chronic diseases that become manifest to a degree 
of 10 percent within one year from the date of termination of 
service are not for application.  See 38 C.F.R. § 3.309(a) 
(2005).  

With respect to in-service injury, the injury contended here 
is exposure to herbicides.  The veteran did not serve in the 
Republic of Vietnam during his time in service, and he does 
not so contend.  Since the veteran did not serve in the 
Republic of Vietnam during his time in service, the statutory 
presumption of exposure to herbicides is not for application 
in this case.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  In the absence 
of a statutory presumption of Agent Orange exposure, the 
Board is left with the veteran's contention that he somehow 
exposed to an herbicide agent during his military service.  

The veteran's service medical and personnel records are 
completely negative for evidence indicating actual exposure 
to herbicides.  Additionally, a search at the National 
Personnel Records Center (NPRC), completed in December 2002, 
revealed no records or other evidence indicating in-service 
herbicide exposure.  
The Defense Department has not listed Camp McCoy, Wisconsin, 
and Fort Leonard Wood, Missouri, as facilities where 
herbicide agents were used, tested, or disposed.

The veteran's contentions with regard to herbicide exposure 
are vague in the extreme.  As the Board understands it, the 
veteran claims that he sprayed certain chemicals in service.  
In his August 2003 VA Form 9, the veteran claimed that he was 
exposed to a defoliant at Camp McCoy.  However, at the 
November 2003 hearing, the veteran testified that he was 
exposed to DDT (which is an insecticide and not a herbicide).  
He further testified that he did not pay attention to the 
labels.  See the November 2003 Hearing Transcript, page 4.  
Moreover, at the February 2006 hearing, the veteran testified 
that he did not know what chemicals he used while stationed 
at Fort Leonard Wood, Missouri, and Camp McCoy, Wisconsin, 
and that he did not recall the labeling of such chemicals.  
See February 2006 Hearing Transcript, pages 3, 14.  

The veteran's belief that whatever he sprayed in service was 
the same herbicide agents which were used in the Republic of 
Vietnam appears to be rank speculation, or perhaps wishful 
thinking, on his part.  The Board does not accept the 
veteran's vague and unsupported assertions as competent 
evidence of in-service herbicide exposure.  There is 
absolutely no objective evidence that the veteran was exposed 
to herbicides in service.  Even if it is conceded for the 
sake of argument that the veteran used weed killers (similar 
to what is used, then and now, in back yards) 
in service, this is a far cry from the powerful defoliants 
used to clear jungle growth in Vietnam.  See 38 U.S.C.A. § 
1116(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).
  
In short, the veteran has presented no evidence other than 
his own assertion that he was exposed to an herbicide agent, 
as defined by law and regulation, that was specifically used 
in the Republic of Vietnam.  The Board places great weight on 
the 
official records, which fail to demonstrate use of herbicides 
at facilities at which the veteran was stationed.
 
The critical question here is the veteran's actual exposure 
to an herbicide agent.  The evidence of such exposure in this 
case is lacking.  Accordingly, Hickson element (2), in-
service injury (i.e. herbicide exposure) has not been met and 
the veteran's claim fails on that basis.

For the sake of completeness, the Board will briefly address 
the third Hickson element, medical nexus.  In the absence of 
exposure to an herbicide agent, the presumption of in-service 
incurrence of diabetes mellitus found in 38 C.F.R. 
§ 3.309(e), which in essence supplies a medical nexus by 
operation of law, does not apply.

Further, the medical evidence does not demonstrate that the 
veteran's diabetes mellitus has been related to his military 
service, either his claimed exposure to chemicals in service 
or otherwise.  None of the medical evidence of record 
associates the veteran's diabetes mellitus with his military 
service.  Given that the veteran's service medical records 
are negative for treatment or diagnosis of that condition; 
that it was not diagnosed until decades after service; and 
given the fact that the veteran was not exposed to herbicides 
during service, such medical nexus would be a manifest 
impossibility.  

The only evidence that supports the veteran's contention to 
the effect that his diabetes mellitus is the product of his 
alleged in-service exposure to herbicides is his own 
assertion.  He has not shown that he has the requisite 
medical training that would render him competent to proffer 
such opinion, and as such his opinion is of no probative 
value.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) 
(2005).

In short, Hickson element (3) has also not been met, and the 
claim also fails on that basis.

In summary, in the absence of Hickson elements (2) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.

5.  Entitlement to service connection for a back disability.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving his back.  The 
voluminous post-service medical evidence reflects only 
references to low back pain.  The Court has specifically held 
that symptoms alone, such as low back pain, in and of itself 
and without a diagnosed or identifiable underlying malady or 
condition, does not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board does not necessarily doubt that the veteran may 
experience back pain at times.  However, this does not amount 
to a disability for which service connection may be granted.  
Hickson element (1) has not been met, and the veteran's claim 
fails on that basis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist]. 

For the sake of completeness, the Board will move on to 
address the remaining two Hickson elements.  See Luallen, 
supra.

With respect to Hickson element (2), there are of record 
documented complaints of low back pain in service.  
Therefore, Hickson element (2) for the back claim is 
satisfied to that extent.

As for Hickson element (3), no competent medical nexus 
opinion exists.  
It is clear that in the absence of a current diagnosis of a 
back disability, a medical nexus opinion would be an 
impossibility. To the extent that the veteran is attempting 
to provide a nexus between his claimed disability and his 
military service, his assertion is not probative of a nexus 
between the claimed disability and military service.  See 
Espiritu, supra  

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for GERD is granted.

Service connection for a stomach ulcer is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for a back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


